Citation Nr: 0829745	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  05-17 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for colorectal cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Observer


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to February 
1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

Since the last statement of the case was issued in May 2005, 
additional evidence has been received without a waiver of 
agency of original jurisdiction review.  However, the 
evidence received is merely duplicative of evidence already 
of record.  The new evidence includes Social Security 
Administration records showing current treatment and level of 
disability, facts already established.  As such, the appeal 
is ready for review by the Board.


FINDINGS OF FACT

Resolving the benefit of the doubt in favor of the veteran, 
pre-cancerous polyps existed in service.


CONCLUSION OF LAW

Colorectal cancer had its onset in service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for colorectal cancer.  
He contends that colorectal cancer, which was diagnosed in 
June 1999, had its onset during his service from 1987 to 
1992.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  Here, the Board 
is granting the veteran's request for service connection.  
Thus, no further discussion of the VCAA is required.

Service Connection 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an in service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The veteran had active military service from June 1987 to 
February 1992.  The veteran was nineteen years old when he 
entered service and twenty-four when he was discharged.  He 
was first diagnosed with colorectal cancer in 1999, at age 
thirty-one.  The veteran's half-sister had pre-malignant 
polyps removed at age eighteen.  It is unclear whether she is 
older or younger than the veteran.

The veteran's service induction examination from March 1987 
shows that he had his stomach pumped when he was three or 
four but shows no other stomach or intestinal trouble.  
Service medical records show the veteran was seen at least 
five times for abdominal pain, diarrhea, and nausea.  During 
his June 2007 hearing, the veteran stated that he experienced 
severe pain in his stomach area and nausea while in service.  
He stated that, when he reported to sick call, he was told he 
had indigestion or gas.  There is no evidence in the service 
medical records of a colonoscopy or other relevant diagnostic 
testing.  His service separation examination, conducted in 
February 1992, notes complaints of stomach, liver, or 
intestinal trouble and frequent indigestion, though objective 
examination found no abnormalities.

The veteran was seen in the emergency room in April 1996 with 
complaints of vomiting and diarrhea.  In June 1999, the 
veteran complained to his primary care provider that he had 
been having rectal pain, diarrhea, and blood in his stools 
for about two months.  On evaluation, the veteran was found 
to have tubular adenoma.  A May 2000 colonoscopy showed cecal 
polyps which were too large to be removed by colonoscopy.  
The veteran underwent a right hemicolectomy.  Current medical 
records indicate that the veteran has now had 50 percent of 
his colon removed.

A private physician, in a letter dated April 2003, opines 
that it is probable, based on statistical information about 
colorectal cancer, that the veteran had a benign or pre-
malignant lesion on his colon ten years prior to being 
diagnosed with cancer, which would have been in 1989.

The Board requested an expert medical opinion, which was 
provided in April 2008.  The medical expert, a specialist in 
oncology, noted that the interval between service and the 
cancer diagnosis was 7 years, and that it takes 5 to 10 years 
to develop a cancer with a pre-malignant lesion, such as a 
polyp.  These numbers apply to 85 to 90 percent of non-
hereditary cases of colorectal cancer.  The veteran's cancer 
is likely hereditary, as his half-sister had polyps at age 
18.  The veteran's pre-cancerous polyps may have existed in 
service, but were more likely fast growing.  However, the 
veteran should have had a colonoscopic evaluation in service, 
because of his symptoms and because of his half-sister's 
having had polyps.  The expert found it is more likely than 
not that a polyposis diagnosis was missed in service.  In the 
third paragraph, the expert offers a complicated explanation 
for the likelihood that the veteran had pre-existing polyps 
which were not detected or treated in service.

While the complicated expert medical opinion does not offer a 
definite answer to the question of whether the veteran's 
cancer had its onset in service, it does indicate that 
polyps, which were quite possibly pre-cancerous given the 
veteran's symptoms and familial history, were missed in 
service due to a failure to test for them.  Considering this, 
and considering that the April 2003 provider found the 
veteran could have had a benign or pre-malignant lesion on 
his colon in service, and having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the evidence is at an 
approximate balance and the appeal will be allowed.

It is possible that further medical development could be 
undertaken; however, given the complexities of this case, 
such development would not materially assist the Board in 
this determination.  Under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the veteran shall 
prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  As a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for colorectal 
cancer will be granted.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  Accordingly, service connection for 
colorectal cancer is granted.

ORDER

Service connection for colorectal cancer is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


